  Case 2:20-cr-00911-BRM Document 19 Filed 07/30/21 Page 1 of 2 PageID: 36




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA           :   Hon. Brian R. Martinotti
                                    :
         v.                         :   Crim. No. 20-911
                                    :
 BRANDON SNEED                      :   ORDER FOR A CONTINUANCE


      This matter having come before the Court on the joint application of

Rachael A. Honig, Acting United States Attorney for the District of New Jersey

(by Benjamin Levin, Assistant United States Attorney), and defendant Brandon

Sneed, represented by David Holman, Esq., for an order granting a continuance

of the proceedings in the above-captioned matter from the date this Order

is signed through and including October 30, 2021, to permit defense

counsel the reasonable time necessary for effective preparation in this matter

and to allow the parties to enter into plea negotiations; and the defendant

being aware that he has the right to have the matter brought to trial within 70

days of the date of his appearance before a judicial officer of this court

pursuant to Title 18, United States Code, Section 3161(c); and the defendant,

through his attorney, having consented to this continuance; and the United

States having no opposition; and for good and sufficient cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be continued

for the following reasons:
  Case 2:20-cr-00911-BRM Document 19 Filed 07/30/21 Page 2 of 2 PageID: 37




       (1)   Both the United States and the defendant seek additional time to

enter into plea negotiations, which would render any subsequent trial of this

matter unnecessary;

       (2)   The defendant has consented to the aforementioned continuance;

       (3)   The grant of a continuance likely will conserve judicial resources;

and;

       (4)   As a result of the foregoing, pursuant to Title 18, United States Code,

Section 3161(h)(7), the ends of justice served by granting the continuance

outweigh the best interests of the public and the defendant in a speedy trial.
                                 30th
       WHEREFORE, it is on this _____ day of July, 2021;

ORDERED that this action be, and it hereby is, continued from the date this

Order is signed through and including October 30, 2021; and it is further

       ORDERED that the period from the date this Order is signed through and

including October 30, 2021, and shall be excludable in computing time under

the Speedy Trial Act of 1974.


                                      HONORABLE BRIAN R. MARTINOTTI
                                      United States District Judge

Form and entry consented to:




Benjamin Levin
Assistant U.S. Attorney


David Holman, Esq.
Counsel for Defendant
